Citation Nr: 1129504	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether a notice of disagreement was timely received regarding a November 24, 2004, denial of service connection for drug and alcohol abuse and denial to reopen the claim for a nervous condition, claimed as depression and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 24, 1965 to August 23, 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 determination, in which the RO indicated that the Veteran's notice of disagreement (NOD) had not been timely filed to appeal a November 2004 rating decision.


FINDING OF FACT

On December 1, 2004, the RO notified the Veteran of the denial of his claim for service connection for drug and alcohol abuse and the denial to reopen his claim for a nervous condition, claimed as depression and schizophrenia.  A statement expressing dissatisfaction with this decision was not received until December 29, 2005.


CONCLUSION OF LAW

A December 29, 2005 notice of disagreement was not timely to appeal a denial on November 24, 2004.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the question before the Board is whether a timely appeal was filed.  To a large extent, the issue before the Board is a question of statutory or regulatory interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231- 232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

However, the Board acknowledges a factual dispute in this case, regarding when the Veteran was notified of the November 2004 rating decision.  While the Veteran was not provided notice of the specific types of evidence that would substantiate his claim as to the date of notification, he has demonstrated actual knowledge of this information.  In this regard, in correspondence received in March 2008, the Veteran asserted that he never received timely notification at his address and asserted that he had contacted the RO in a timely manner.  Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The July 2011 written statement of the Veteran's representative shows that there was actual knowledge of what was needed to substantiate the Veteran's claim.  Given the Veteran's statements contending that he never received notification of the previous denial, the Board finds that the Veteran has demonstrated that he has actual knowledge of the information and evidence needed to substantiate his appeal.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

In this case, the Veteran has not identified any evidence other than correspondence he had previously sent to the RO.  As alluded to above, substantiation of this appeal is not dependent on medical evidence, or on evidence held by other individuals or agencies, but requires that specific notice was not sent to the Veteran on a specific date.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

II.  Analysis

The RO denied service connection for drug and alcohol abuse and continued the denial of service connection for a nervous condition, claimed as depression in November 2004, and the Veteran was notified of this decision on December 1, 2004, and was notified that he had one year from the date of that letter to initiate an appeal.

On a statement which the Veteran dated on December 28, 2005, he expressed disagreement with the denial of the claims contained in the November 2004 rating decision.  The letter was stamped as received by the RO on December 29, 2005.

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302.

When VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  38 C.F.R. § 20.305(a) (2010).

Here, there is no postmark available.  However, the Veteran dated his notice of disagreement on December 28, 2005, and he has not asserted that he mailed his notice of disagreement prior to that date.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  

In this case, the Veteran's representative has contended that the RO used an incomplete address to notify the Veteran of the November 2004 rating decision in December 2004.  As a result, his representative implies that the presumption of regularity does not apply.  At the time of the notification in December 2004, the Veteran was incarcerated at a state correctional institute.  The address provided by the Veteran in May 2004 included a number, street, city, state, and zip code.  The Veteran also provided a specification of "EZ-8991."

The Veteran's representative correctly points out that the December 1, 2004, notice from the RO was correctly addressed as to all other information, but it did not contain "EZ-8991."  The Veteran's representative implies that this rebuts the presumption of regularity.  However, a review of the claims file shows that the RO sent a letter to the Veteran in July 2004 that also did not contain "EZ-8991."  In July 2004, the Veteran specifically responded to this notice.  This demonstrates that he received correspondence from the RO, even though it did not contain "EZ-8991."  The Board finds that this is evidence that the Veteran's notification dated in December 1, 2004, is still entitled to the presumption of regularity.  While the Veteran's representative is correct in pointing out that "EZ-8991" was not contained on the December 1, 2004, notice, other evidence in the claims file demonstrates that the Veteran received correspondence even in the absence of this specification associated with his address.  Furthermore, the December 1, 2004, notification was not received back at the RO as "undeliverable" or "return to sender." 

Therefore, the Board finds that no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that all correspondence to the Veteran was handled appropriately and arrived at the address of record.  Even if deemed credible, the Veteran's assertions alone that he did not receive notice of the RO's November 2004 determination do not constitute clear evidence to the contrary with which to rebut the presumption of regularity.  Therefore, the Veteran was provided notification on December 1, 2004, of the denial of his claims, and the notice of disagreement was received on December 29, 2005.

As the Veteran did not indicate a desire to appeal the November 2004 decision within one year of the date it was sent to him, the decision became final on December 1, 2005.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  As such, the December 29, 2005, notice of disagreement was not timely.


ORDER

The appeal regarding the timeliness of the notice of disagreement with a November 24, 2004, denial of service connection for drug and alcohol abuse and denial to reopen the claim for a nervous condition, claimed as depression and schizophrenia, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


